DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/608385 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/648440 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/647868 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/417405 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (# US 2016/0208435) in view of Yatake (# US 2004/0186200).
Oguchi et al. (435) discloses:
1. A thermal inkjet dye sublimation ink (see Abstract), consisting of: 
a cyan disperse dye colorant  ([0016]-[0019]; [0029]-[0032]) dispersion present in an amount ranging from about 1 wt % actives to about 7 wt % actives based on a total weight of the ink (3 to 7%; [0039]-[0040]; 1 to 4%; [0049]); 
glycerol present in an amount ranging from about 10 wt % to about 22 wt % based on the total weight of the ink ([0027]-[0028]; 10 to 30%); 
a water soluble or water miscible organic solvent present in an amount ranging from 0 wt % to about 7 wt % based on the total weight of the ink (triethylene glycol monomethyl ether (TEGMME) (3%; see Table: 1); 
a chelating agent ([0035]);
an additive selected from the group consisting of a buffer, a biocide, a surfactant, and combinations thereof ([0035]); and 
a balance of water ([0026]).
4. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the cyan disperse dye is selected from the group consisting of disperse blue 27 ([0039]), disperse blue 60, disperse blue 73 ([0039]), disperse blue 77, disperse blue 87 ([0039]), disperse blue 257 ([0039]), disperse blue 359 ([0039]), disperse blue 360 (see Abstract), disperse blue 367, and mixtures thereof.
5. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the glycerol is present in an amount ranging from about 12 wt % to about 16 wt % based on the total weight of the ink ([0027]-[0028]; 10 to 30%).
6. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the cyan disperse dye colorant dispersion has 
i) a mean particle size ranging from about 50 nm to about 200 nm (gradation 20, which means particle size is less than 841 micrometer; [0083]; [0090]), and 
ii) from about 10 wt % dye solids to about 20 wt % dye solids and from about 4 wt % to about 7 wt % dispersant solids, based on a total weight of the colorant dispersion (see Table: 1).
7. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the water soluble or water miscible organic solvent is selected from the group consisting of ethoxylated glycerol, 1,2-propanediol, 1,3-propanediol, dipropylene glycol, 2-pyrrolidone, 2-methyl-1,3-propanediol, tetrahydrofuran, diethylene glycol, and combinations thereof ([0027]).
8. The thermal inkjet dye sublimation ink as defined in claim 1 wherein a cyan disperse dye in the cyan disperse dye colorant dispersion is more soluble in the water soluble or water miscible organic solvent than in the glycerol ([0027]).
9. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the surfactant is oleth-3-phosphate  ([0020]-[0023]) present in an amount ranging from about 0.1 wt % to about 0.75 wt % based on the total weight of the ink (surfactant; 0.4%; see Table: 1; ink B-5).
10. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the surfactant is a combination of oleth-3-phosphate and a non-ionic ethoxylated surfactant ([0020]-[0023]).
Oguchi et al. (435) explicitly did not discloses:
1. A chelating agent present in an amount greater than 0 wt % actives and less than 0.1 wt % actives based on the total weight of the ink; 
2. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the chelating agent is selected from the group consisting of methylglycinediacetic acid, trisodium salt; 4,5-dihydroxy-1,3-benzenedisulfonic acid disodium salt monohydrate; ethylenediaminetetraacetic acid; hexamethylenediamine tetra(methylene phosphonic acid), potassium salt; and combinations thereof.
3. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the chelating agent is present in an amount ranging from about 0.04 wt % actives to about 0.08 wt % actives based on the total weight of the ink.
Yatake teaches to have the ink composition with good storage stability, and uniform discharge stability ([0046]), 
1. The ink composition having a chelating agent present in an amount greater than 0 wt % actives and less than 0.1 wt % actives based on the total weight of the ink (0.001% to 0.1%; [0058]); 
2. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the chelating agent is selected from the group consisting of methylglycinediacetic acid ([0055]; [0058]), trisodium salt; 4,5-dihydroxy-1,3-benzenedisulfonic acid disodium salt monohydrate; ethylenediaminetetraacetic acid; hexamethylenediamine tetra(methylene phosphonic acid), potassium salt; and combinations thereof.
3. The thermal inkjet dye sublimation ink as defined in claim 1 wherein the chelating agent is present in an amount ranging from about 0.04 wt % actives to about 0.08 wt % actives based on the total weight of the ink (0.001% to 0.1%; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Oguchi et al. (435) by the aforementioned teaching of Yatake in order to have the ink composition with good storage stability, and uniform discharge stability ([0046]).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (# US 2016/0208435) in view of Yatake (# US 2004/0186200) and Feinn et al. (# US 2003/0081028).
Oguchi et al. (435) discloses:
11. A printing method ([0053]-[0055]), comprising: 
selecting a dye sublimation ink ([0016]-[0019]), including: 
a cyan disperse dye colorant dispersion ([0016]-[0019]; [0029]-[0049]) present in an amount ranging from about 1 wt % actives to about 7 wt % actives based on a total weight of the ink (3 to 7%; [0039]-[0040]; 1 to 4%; [0049]); 
glycerol present in an amount ranging from about 10 wt % to about 22 wt % based on the total weight of the ink (10 to 30%; [0028]); 
a water soluble or water miscible organic solvent present in an amount ranging from 0 wt % to about 7 wt % based on the total weight of the ink (triethylene glycol monomethyl ether (TEGMME) (3%; see Table: 1); 
a chelating agent ([0035]); 
an additive selected from the group consisting of a buffer, a biocide, a surfactant, and combinations thereof ([0035]; [0041]); and 
a balance of water ([0026]); and 
thermal inkjet printing, from the thermal inkjet printhead, the dye sublimation ink: 
i) directly onto a textile fabric to form an image; or 
ii) onto a transfer medium to form an image on the transfer medium; and 
transferring the image from the transfer medium onto the textile substrate ([0063]-[0064]).
12. The method as defined in claim 11, further comprising exposing the image to a post-treatment process involving heat ranging from about 182° C. to about 215° C. ([0057]), and pressure ranging from 0 psi to about 100 psi (see Examples; 0 psi).
Oguchi et al. (435) explicitly did not discloses:
11. A chelating agent present in an amount greater than 0 wt % actives and less than 0.1 wt % actives based on the total weight of the ink; applying to a heating resistor of a thermal inkjet printhead an operating energy that includes a margin over a turn-on energy (TOE) for the printhead, wherein the margin ranges from about 10% to about 25% over the TOE.
Yatake teaches to have the ink composition with good storage stability, and uniform discharge stability ([0046]), 
11. The ink composition having a chelating agent present in an amount greater than 0 wt % actives and less than 0.1 wt % actives based on the total weight of the ink (0.001% to 0.1%; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Oguchi et al. (435) by the aforementioned teaching of Yatake in order to have the ink composition with good storage stability, and uniform discharge stability ([0046]).

Feinn et al. teaches that to have the uniform drop ejection stability, 
11 The thermal inkjet printer applying to a heating resistor of a thermal inkjet printhead an operating energy that includes a margin over a turn-on energy (TOE) for the printhead, wherein the margin ranges from about 10% to about 25% over the TOE (1 to 20% over TOE; [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printing method of Oguchi et al. by the aforementioned teaching of Feinn et al. in order to have uniform drop ejection stability, which gives high quality printed image. 

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (# US 2016/0208435) in view of Yatake (# US 2004/0186200).
Oguchi et al. (435) discloses:
13. A method for improving thermal inkjet printing performance of a dye sublimation ink ([0053]-[0055]; see Examples), comprising: 
selecting a chelating agent ([0035]) and 
incorporating the selected chelating agent into the dye sublimation ink (see Examples), including: 
a cyan disperse dye colorant dispersion present in an amount ranging from about 1 wt % actives to about 7 wt % actives based on a total weight of the ink (3 to 7%; [0039]-[0040]); 
glycerol present in an amount ranging from about 10 wt % to about 22 wt % based on the total weight of the ink (10 to 30%; [0027]-[0028]); 
a water soluble or water miscible organic solvent present in an amount ranging from 0 wt % to about 7 wt % based on the total weight of the ink (triethylene glycol monomethyl ether (TEGMME) (3%; see Table: 1)); 
an additive selected from the group consisting of a buffer, a biocide, a surfactant ([0020]-[0023]), and combinations thereof ([0035]; [0041]); and 
a balance of water [0026]); 
wherein the incorporating involves adding the chelating agent present  ([0035]).
15. The method as defined in claim 13, further comprising: selecting oleth-3-phosphate as the surfactant ([0020]-[0022]); and including the oleth-3-phosphate in an amount ranging from about 0.1 wt % to about 0.75 wt % based on the total weight of the ink (surfactant; see Table: 1, 0.4%; ink B-5).
Oguchi et al. (435) explicitly did not discloses:
13. selecting a chelating agent from the group consisting of methylglycinediacetic acid, trisodium salt; 4,5-dihydroxy-1,3-benzenedisulfonic acid disodium salt monohydrate; ethylenediaminetetraacetic acid; hexamethylenediamine tetra(methylene phosphonic acid), potassium salt; and combinations thereof; and wherein the incorporating involves adding the chelating agent present in an amount greater than 0 wt % actives and less than 0.1 wt % actives based on the total weight of the ink.
14. The method as defined in claim 13 wherein: the chelating agent is selected from the group consisting of methylglycinediacetic acid, trisodium salt; 4,5-dihydroxy-1,3-benzenedisulfonic acid disodium salt monohydrate; ethylenediaminetetraacetic acid; hexamethylenediamine tetra(methylene phosphonic acid), potassium salt; and combinations thereof; and the chelating agent is present in an amount ranging from about 0.04 wt % to about 0.08 wt % based on the total weight of the ink.
Yatake teaches to have the ink composition with good storage stability, and uniform discharge stability ([0046]), 
13. selecting a chelating agent from the group consisting of methylglycinediacetic acid ([0055]; [0058]), trisodium salt; 4,5-dihydroxy-1,3-benzenedisulfonic acid disodium salt monohydrate; ethylenediaminetetraacetic acid; hexamethylenediamine tetra(methylene phosphonic acid), potassium salt; and combinations thereof; and wherein the incorporating involves adding the chelating agent present in an amount greater than 0 wt % actives and less than 0.1 wt % actives based on the total weight of the ink (0.001% to 0.1%; [0058]).
14. The method as defined in claim 13 wherein: the chelating agent is selected from the group consisting of methylglycinediacetic acid ([0055]; [0058]), trisodium salt; 4,5-dihydroxy-1,3-benzenedisulfonic acid disodium salt monohydrate; ethylenediaminetetraacetic acid; hexamethylenediamine tetra(methylene phosphonic acid), potassium salt; and combinations thereof; and the chelating agent is present in an amount ranging from about 0.04 wt % to about 0.08 wt % based on the total weight of the ink (0.001% to 0.1%; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Oguchi et al. (435) by the aforementioned teaching of Yatake in order to have the ink composition with good storage stability, and uniform discharge stability ([0046]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Sarkisian et al. (# US 2011/0303113) discloses an ink composition including an ink composition including chelating agent in an amount from 0.01% to 1%, preferably 0.1 to 0.5% ([0037]).
(2) Sarkisian et al. (# US 2013/0044157) discloses an ink composition including chelating agent in an amount from 0.01% to 1%, preferably 0.1 to 0.5% ([0030]).
(3) Chen et al. (# US 2010/0277526)  discloses an ink-jet ink and a method of ink-jet printing over a prolonged period of time. The ink-jet ink can comprise from 0.1 wt % to 10 wt % pigment by solids, from 0.1 wt % to 15 wt % latex by solids, and from 0.01 wt % to 3 wt % phosphate-containing surfactant (see Abstract).
(4) Ikeda et al. (# US 20150275012) discloses an ink jet ink composition includes a disperse dye, and a sodium naphthalene sulfonate formalin condensate, in which a ratio of a concentration of sodium ions with respect to a content of the sodium naphthalene sulfonate formalin condensate (Na (ppm)/NSF (% by mass)) is 75 to 550 (see Abstract).
(5) Akatani et al. (# US 20090113641) discloses an ink for inkjet textile printing (see Abstract)
(6) Akatani et al. (# US 20080070009) discloses an aqueous dispersion of a water-insoluble coloring material having superior shelf life stability which is suitable to an ink for ink-jetting, an ink composition superior in shelf life stability and discharge property, a method for inkjet recording using said ink composition, and recorded article obtained thereby. Said aqueous dispersion is characterized by comprising a water-insoluble coloring material, water, an anionic dispersing agent, and an alkylene oxide adduct of phytosterols and/or an alkylene oxide adduct of cholestanols, and said ink composition is characterized by further comprising an organic solvent in addition to the above components (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853